Citation Nr: 9923914	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  99-16 052	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to June 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on July 28, 1994; a Notice of Disagreement 
was received by VA after November 18, 1988, and the veteran 
retained his attorney in November 1994, within one year of 
the date of the Board's decision.

2.  The veteran and his attorney signed an attorney fee 
agreement in November 1994 which provided that 20 percent of 
past due benefits was to be paid to the veteran's attorney.

3.  In a February 7, 1999, rating decision, the RO granted an 
increased evaluation from 30 to 50 percent for migraine 
headaches and dizzy spells due to an anxiety disorder, which 
resulted in past due benefits to the veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
November 1994 attorney fee agreement by VA from past due 
benefits for the period from April 15, 1992, to February 7, 
1999, in the amount of 20 percent, have been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it must first be determined whether the fee 
agreement at issue is valid.  The criteria as indicated in 38 
U.S.C.A. § 5904 and 38 C.F.R. § 20.609 provide that a fee may 
be charged pursuant to a fee agreement if (1) there is a 
final decision by the Board denying a benefit, with no fees 
being allowed or paid for services provided before the date 
of the Board's decision denying benefits; (2) there is a 
notice of disagreement properly filed after November 18, 
1988; and (3) the attorney or agent was retained not later 
than one year following the date of the Board decision 
denying benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(c).

In this case, the Board promulgated a final decision that 
denied entitlement to an evaluation in excess of 30 percent 
for service-connected headaches and dizzy spells due to an 
anxiety disorder, on Jul 28, 1994.  A Notice of Disagreement 
pertaining to that decision was received by the RO in August 
1992, clearly on or after November 18, 1988.  The record also 
reflects that the veteran and his attorney entered into a 
contingent fee agreement on November 9, 1994, to represent 
the veteran in connection the veteran's claim for VA 
benefits.

Based on this evidence, the November 1994 attorney fee 
agreement satisfies the basic eligibility requirements under 
38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  The record 
includes a final decision promulgated by the Board, a Notice 
of Disagreement pertaining to that decision, filed after 
November 18, 1988, and documentation reflecting the veteran's 
retention of counsel within one year of the Board's decision 
in the form of a contingent fee agreement.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Clams (Court), and in a 
Memorandum Decision dated in August 1996, the Court vacated 
the Board decision and remanded the case for further action.  
The Board in turn remanded the case to the RO in May 1997.  
Upon completion of additional development, the RO issued a 
rating decision February 7, 1999, granting an increased 
evaluation from 30 to 50 percent for service-connected 
headaches and dizzy spells due to an anxiety disorder, 
effective from April 15, 1992, the date of receipt of the 
claim for an increased evaluation. 

The Board observes that the RO's grant of increased 
compensation from 30 to 50 percent in February 1999 following 
the Board's 1997 remand is a favorable determination on the 
increased rating issue denied by the Board in its July 1994 
decision.  The February 1999 rating decision resulted in 
past-due benefits being payable to the veteran for the period 
of time between April 15, 1992, and February 7, 1999.  A June 
1, 1999, letter to the veteran and his attorney indicated 
that maximum past due benefits payable to the veteran had 
been computed at $24,975.00, and that $4995.00, 20 percent of 
the past due benefits, had been withheld as representing the 
maximum attorney fee.  The Board finds this percentage to be 
presumptively reasonable in fact.  See 38 C.F.R. § 20.609(f).  
Accordingly, attorney fees based on past-due benefits in the 
amount of 20 percent are payable by VA for the period from 
April 15, 1992, to February 7, 1999.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of an increased evaluation from 30 
percent to 50 percent for migraine headaches and dizzy spells 
due to an anxiety disorder, for the period from April 15, 
1992, to February 7, 1999.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


